Exhibit 10.1
CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS
     This Confidential Separation Agreement and Release of All Claims
(“Agreement”) is made by and between Jean C. Benson (“Employee”) and MoneyGram
Payment Systems, Inc. (“Employer”).
     Employee’s employment with Employer ended without cause effective March 31,
2011 (the “Separation Date”).
     Employee and Employer wish to resolve all actual and potential disputes
between them.
     Employee and Employer therefore agree as follows:
1. Complete Release of Claims by Employee. In consideration for the receipt of
the severance pay and other benefits described in this Agreement, to which
Employee understands and acknowledges Employee is not otherwise entitled,
Employee hereby releases and forever discharges Employer, its parent companies,
predecessors, successors, affiliates, subsidiaries, related companies,
shareholders, and their respective members, managers, partners, employees,
officers, agents, and directors (individually a “Released Party” and
collectively the “Released Parties”) from the following:

  1.1   All claims arising out of or relating to Employee’s employment with
Employer and/or Employee’s separation from that employment;     1.2   All claims
arising out of or relating to the statements, actions, or omissions of any
Released Party;     1.3   All claims for any alleged unlawful discrimination,
harassment, retaliation or reprisal, or other alleged unlawful practices arising
under any federal, state, or local statute, ordinance, or regulation, including
without limitation, claims under Title VII of the Civil Rights Act of 1964, as
amended; the Age Discrimination in Employment Act of 1967, as amended (other
than a claim chaallenging the validity of the waiver of claims under the Age
Discrimination in Employment Act); the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment and Retraining
Notification Act; the Employee Retirement Income Security Act of 1974; the Fair
Credit Reporting Act; the Minnesota Human Rights Act and any other federal,
state or local anti-discrimination acts, state wage payment statutes and
non-interference or non-retaliation statutes;     1.4   All claims for alleged
wrongful discharge; breach of contract; breach of implied contract; failure to
keep any promise; breach of a covenant of good faith and fair dealing; breach of
fiduciary duty; promissory estoppel; Employee’s activities, if any, as a
“whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;





--------------------------------------------------------------------------------



 



  1.5   All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, overtime pay, vacation pay, and expense
reimbursements;     1.6   All claims for back pay, front pay, reinstatement,
other equitable relief, compensatory damages, damages for alleged personal
injury, liquidated damages, and punitive damages; and     1.7   All claims for
attorneys’ fees, costs, and interest.

Employer acknowledges that Employee does not release any claims that the law
does not allow to be waived by private agreement or any claims that may arise
after the date on which Employee signs this Agreement. The Employee also does
not release any rights Employee may have, if any, to benefits under any plan of
the Employer under Section 401(a) of the Internal Revenue Code or to COBRA
benefits pursuant to Internal Revenue Code Section 4980B. This Agreement also
does not purport to limit any right Employee may have to file a charge under any
local, state or federal civil rights statute or to participate in an
investigation or proceeding conducted by the EEOC or other investigative agency.
This Agreement does, however, waive and release any right Employee may have to
recover damages or other relief under any local, state or federal civil rights
statute. Employee does not release any rights or claims to indemnification or
insurance coverage (including but not limited to D&O coverage) that Employee may
have with respect to any claims made or threatened against her in her capacity
as an officer or employee of Employer provided that Employer has the right to
chose counsel to defend or indemnify Employee.
2. Payments. Specifically in consideration of the release of claims in this
Agreement, and only if Employee signs and does not revoke this Agreement,
Employer shall make the following payments to Employee:

  2.1   Per the MoneyGram International, Inc. Severance Plan (the “Severance
Plan”), severance pay of $80,806.08. The severance pay will be paid in a lump
sum, less all applicable voluntary and required withholdings, on March 31, 2011.
    2.2   Employer also will provide Employee with an additional payment of
$116,153.92. The additional payment will be paid in a lump sum, less all
applicable voluntary and required withholdings, on March 31, 2011.     2.3   In
addition, under Employee’s Recognition Bonus, Employer will provide Employee a
payment of $50,000.00. This additional payment will be paid in a lump sum, less
all applicable voluntary and required withholdings, on March 31, 2011.     2.4  
Employee’s participation in the MoneyGram Performance Bonus Plan (“Bonus Plan”)
ceased as of December 31, 2010. As set forth in the Severance Plan, in the event
Employer achieves the requisite criteria to issue a Bonus Plan award and issues
a Bonus Plan award for fiscal year 2010, Employee will be eligible to receive a
Bonus Plan award based on the number of days she was employed by Employer in
fiscal year 2010.     2.5   Employer will provide Employee with outplacement
services through Right Management, Inc. If Employee elects not to engage the
services by





--------------------------------------------------------------------------------



 



      December 31, 2011, Employee shall forfeit any and all right to utilize the
outplacement services.     2.6   Employee will receive no further wage, vacation
(unless required by law), commission, bonus or other payments from Employer.

3. Benefits Coverage after Separation Date. Shortly following the Separation
Date, Employee will receive information regarding continuation or conversion of
medical, dental, and life insurance benefits, if any, in which Employee
participates. Other benefits are affected as follows:

  3.1   Employee’s participation in the MoneyGram International, Inc. 401(k)
Plan and Employer’s matching obligation under the 401(k) Plan ceased as of the
Separation Date; any distribution of the 401(k) Plan’s funds will be made in
accordance with the provisions of the 401(k) Plan.     3.2   Employee’s business
travel accident, short-term income replacement and long-term disability
coverages, if any, ceased as of the Separation Date.     3.3   Employee’s
Employer-provided medical, dental, accidental death and dismemberment and life
insurance benefits, if any, will cease as of the end of the month in which the
Separation Date occurred.     3.4   Employee may possess exercisable MoneyGram
International, Inc. stock option rights. Employee agrees to observe company
policy on insider trading and will not purchase or sell MoneyGram stock while in
possession of inside information or prior to the next window period that begins
after the Separation Date. If Employee possesses exercisable MoneyGram stock
option rights, all such rights must be exercised within 180 days of the
Separation Date or they will expire. Employee may exercise MoneyGram stock
options, if any, (i) by contacting Carrie Shober at 952-591-3062; (ii) via the
Internet (www.etrade.com/stockplans); or (iii) by contacting E*Trade at
1-800-387-2331.     3.5   Employee’s other benefits, if any, will be provided in
accordance with the provisions of the governing document(s) for those benefits.

4. Non-Solicitation of Employees and Other Conduct. Employee acknowledges and
agrees that under the terms and the provisions of this Agreement, and in
consideration for compliance with the terms, conditions and covenants hereunder,
he/she will receive benefits from Employer that would not otherwise be available
to him/her, and that such benefits are substantial and material. Accordingly,
Employee agrees to the following provisions and covenants:

  4.1   Non-Solicitation. For one (1) year after the Effective Date of this
Agreement, Employee will not, without Employer’s express written waiver,
directly or indirectly, hire, attempt to hire or assist any other person or
entity in hiring or attempting to hire an employee of Employer, or any person
who was an employee of Employer within the six months preceding the hire or
attempted hire.     4.2   Cooperation. Employee agrees that from and after the
Effective Date of this Agreement, he/she will cooperate fully with Employer, its
officers, employees, agents, affiliates and attorneys in the defense or
prosecution of, or in preparation





--------------------------------------------------------------------------------



 



      for the defense or prosecution of any lawsuit, dispute, investigation or
other legal proceedings (“Proceedings”) that may be on-going, anticipated or
threatened relating to services or duties performed by Employee for Employer.
Employee further agrees that he/she will cooperate fully with Employer, its
officers, employees, agents, affiliates and attorneys on any other matter
related to Employer’s business (“Matters”) during the period of Employee’s
employment with Employer.

Such cooperation shall include providing true and accurate information or
documents concerning, or affidavits or testimony about, all or any matters at
issue in any Proceedings/Matters as shall from time to time be requested by
Employer, and shall be within the knowledge of Employee. Such cooperation shall
be provided by Employee without remuneration, but Employee shall be entitled to
reimbursement for all reasonable and appropriate expenses incurred by him/her in
so cooperating, including (by way of example and not by way of limitation)
airplane fares, hotel accommodations, meal charges and other similar expenses to
attend Proceedings/Matters outside of the city of Employee’s residence. In the
event Employee is asked by a third party to provide information regarding
Employer, or is called other than by Employer as a witness to testify in any
Proceeding/Matter related to Employer, Employee will notify Employer as soon as
possible in order to give Employer a reasonable opportunity to respond and/or
participate in such Proceeding/Matter.

  4.3   Other Conduct. Employee also agrees not to discuss, disclose,
communicate, or use for any purpose any Employer Information. For purposes of
this Agreement, “Employer Information” shall mean all business information,
technological information, intellectual property, trade secrets, customer and
other information belonging to Employer or relating to Employer’s internal
affairs, or information relating to its business, technology, employees, and/or
customers which is not readily available to the general public. Employee further
agrees to return to Employer all of Employer’s property and equipment, and all
documents (including all electronic material and duplicate copies) and other
tangible items of or containing Employer Information which are in Employee’s
possession, custody or control, or which come into his/her possession, custody,
or control after the Separation Date. Employee further promises not to commit
any act or make any statement that is, or could reasonably be interpreted as,
detrimental to the business, reputation, or good will of Employer, including
disparaging or embarrassing Employer or its officers, directors, agents, and/or
other personnel. Employer and Employee acknowledge the terms of this Agreement
shall not preclude Employee from providing truthful testimony if mandated by
subpoena or court order to do so, or pursuant to an informal request from a
governmental agency. Employer agrees to instruct Employee’s supervisor not to
publicly make any defamatory statement about Employee.     4.4   Remedies.
Employee understands and agrees that Employer would be irreparably damaged in
the event that the provisions of Section Four are violated, and agrees that
Employer shall be entitled (in addition to any other remedy to which it may be
entitled, pursuant to this Agreement, at law or in equity) to an injunction or
injunctions to redress breaches of this Agreement and to specifically enforce
the terms and provisions hereof. Employee shall be responsible for





--------------------------------------------------------------------------------



 



      reimbursing Employer for the costs and attorneys’ fees associated with
litigation pursuant to Section Four of this Agreement.     4.5   Employee also
agrees that she is not aware of any violation of federal securities law or any
other unlawful conduct by the Employer or its agents, nor is she aware of any
complaint of such conduct by any employee that has not been reported to
appropriate officials of the Employer.

5. No Future Lawsuits. Employee promises never to file a lawsuit, demand, action
or otherwise assert any claims that are released in Section One of this
Agreement (other than a claim filed solely for the purpose of challenging the
validity of the waiver of claims under the Age Discrimination in Employment
Act).
6. Non-Disclosure. Employee understands that Employee continues to be bound to
the terms and obligations contained in the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement which survive and are
enforceable following the Separation Date.
7. Return of Equipment. Employee agrees to immediately return to Employer all of
Employer’s property and information within Employee’s possession and to comply
with Employer’s reasonable instructions for the return of Employer’s property.
Such property includes, but is not limited to, credit cards, computers,
facsimile machines, cellular telephones, wireless devices, building entry cards,
keys, files, documents, and correspondence and any and all copies thereof.
Employee agrees that the obligations of this section are in addition to the
terms and obligations contained in the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement.
8. Full Compensation. Employee agrees that the payments made and other
consideration provided by Employer under this Agreement constitute full
compensation for and extinguish all of Employee’s actual or potential claims,
including, but not limited to, all claims for attorneys’ fees, costs, and
disbursements, and all claims for any type of legal or equitable relief.
9. No Admission of Wrongdoing. Employee understands and acknowledges that this
Agreement does not constitute an admission that any Released Party has violated
any local ordinance, state or federal statute, or principle of common law or
engaged in any improper or unlawful conduct or wrongdoing against Employee.
Employee agrees that Employee will not characterize this Agreement or the
payment of any money or other consideration under this Agreement as an admission
of wrongdoing by any Released Party.
10. Consequences of Employee Violation of Promises. If Employee breaks the
promises he/she made in Section Five of this Agreement (other than a claim filed
solely for the purpose of challenging the validity of the waiver of claims under
the Age Discrimination in Employment Act), Employee will pay for all costs
incurred by Employer, including reasonable attorneys’ fees, in defending against
Employee’s claim. In addition, if Employee breaks the promises he/she made in
Section Five of this Agreement (other than a claim filed solely for the purpose
of challenging the validity of the waiver of claims under the Age Discrimination
in Employment Act), Employee will have to repay to Employer the gross sum of
money and other compensation and/or benefits provided by Employer described in
Section Two of this Agreement.
If Employee breaks the promises he/she made in Section Four or Section Six of
this Agreement, Employee acknowledges that calculation of the harm done to
Employer, and resulting damages would be extremely difficult to determine.
Therefore, Employee agrees that in the event he/she





--------------------------------------------------------------------------------



 



breaks such promises, Employee will pay as liquidated damages to Employer a sum
equal to the gross sum of money and other compensation and/or the monetary
equivalent of the benefits provided by Employer in Section Two of this
Agreement.
Employee further recognizes that even if he/she violates the terms of this
Agreement, this Agreement shall remain in full force and effect, including
Employee’s release of all claims.
11. Period for Review and Consideration of Agreement and Acknowledgement.
Employee understands he/she has been given a period of twenty-one (21) days to
review and consider this Agreement before signing it. Employee further
understands he/she may use as much of this 21-day period as he/she wishes prior
to signing. Employee also acknowledges he/she has been provided a copy of the
Severance Plan’s Summary Plan Description and Plan Document.
12. Employee’s Right to Revoke Agreement. Employee may revoke this Agreement
within fifteen (15) calendar days of Employee’s signing it. Revocation must be
made by delivering a written notice of revocation addressed to Kelly Staller,
Sr. Compensation Analyst 1550 Utica Ave. S. M.S. 1011, Minneapolis, MN 55416,
either by hand-delivery or by certified mail, return receipt requested,
post-marked within the fifteen (15) day period. If Employee revokes this
Agreement it shall not be effective or enforceable and Employee will not receive
any of the severance pay or other benefits described in Section Two of this
Agreement.
13. Termination of Employment. Employee acknowledges that if this Agreement
becomes effective, Employee will not be eligible and may not apply for or accept
employment with Employer, or otherwise render services to Employer for payment
either from Employer or from a third party, for a minimum of one year from the
date of Employee’s separation from Employer.
14. Advised to Consult with Attorney. Employee has been advised in writing to
consult with an attorney of his/her choice before signing this Agreement.
Employee is fully aware of his/her right to consult with an attorney of his/her
own choosing and acknowledges that if he/she wished to consult with an attorney,
he/she has done so.
15. Authority; Knowing and Voluntary Action. Employee represents and warrants
that Employee has the authority to enter into this Agreement and that no causes
of action, claims, or demands released pursuant to this Agreement have been
assigned to any person or entity not a party to this Agreement. Employee
acknowledges that Employee has had a full opportunity to consider this Agreement
and to ask any questions that Employee may have concerning this Agreement.
Employee acknowledges that Employee, in deciding whether to sign this Agreement,
has not relied upon any statements made by Employer or its agents, other than
the statements made in this Agreement and any Employer-provided employee benefit
plans in which Employee is a participant.
16. Effective Date. This Agreement shall not become effective until the
“Effective Date,” which shall be the expiration of the fifteen (15) calendar day
period described in Section Twelve of this Agreement (without Employee having
revoked it pursuant to Section Twelve of this Agreement).
17. Severability. If the scope of any provision contained in this Agreement is
too broad to permit enforcement of such provision to its full extent, then such
provision shall be enforced to the maximum extent permitted by law, and enforced
as reformed or modified, in any proceedings brought to enforce such provision.
Subject to the provisions of the foregoing sentence, whenever possible, each
provision of this Agreement will be interpreted in such a





--------------------------------------------------------------------------------



 



manner as to be effective and valid under applicable law, but if any provision
of the Agreement is held to be prohibited by or invalid under applicable law,
such provision, to the extent of such prohibition or invalidity, shall be deemed
not to be a part of the Agreement, and shall not invalidate the remainder of
such provision or the remaining provisions of the Agreement.
18. Entire Agreement. For the purpose of implementing a full and complete
release and discharge of claims, Employee expressly acknowledges this Agreement
is intended to include in its effect, without limitation, all the claims
described in the preceding paragraphs, whether known or unknown, suspected or
unsuspected, arising on or prior to the date Employee signs this Agreement, and
that this Agreement contemplates the extinction of all such claims, including
claims for attorneys’ fees. Employee expressly waives any right to assert after
the execution of this Agreement that any such claim, demand, obligation, or
cause of action has, through ignorance, oversight, or for any other reason, been
omitted from the scope of this Agreement.
This Agreement, the Employee Trade Secret, Confidential Information and
Post-Employment Restriction Agreement, and any Employer-provided employee
benefit plans in which Employee is a participant, contain all the agreements
between Employee and Employer. It is the entire agreement between Employee and
Employer, and supersedes and prevails over all other prior and/or
contemporaneous agreements, understandings or representations by or between the
parties, whether oral or written. This Agreement may not be modified or amended,
and there shall be no waiver of its provisions, except by a written instrument
executed by Employee and a corporate officer of Employer. Employer has made no
promises to Employee other than those in this Agreement.
19. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
20. Governing Law. This Agreement will be construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by, the internal laws, and not the law of conflicts,
of the State of Texas.
(SIGNATURE PAGE FOLLOWS)





--------------------------------------------------------------------------------



 



EMPLOYEE ACKNOWLEDGES HE/SHE HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
The parties have executed this Agreement on the dates indicated at their
respective signatures below.

                     
Dated:
  1/28/11        /s/ Jean C. Benson                                   Jean C.
Benson    
 
                                MoneyGram Payment Systems, Inc.    
 
                   
Dated:
  2/8/11       By:   /s/ Steven Piano    
 
 
 
         
Steven Piano
   

[THIS IS THE SIGNATURE PAGE TO THE CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF CLAIMS BETWEEN THE ABOVE PARTIES]

